Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 11/19/2019.  
The information disclosure statement/s (IDS/s) submitted on 11/19/2019 and 07/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 11/19/2019 are acceptable.
Claims 1-20 are pending and have been examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 3 is objected to because of the following informalities:  It appears that “of claim 3” should be “of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al. (US 10,156,224 B2), hereinafter “Chacon”. 


In re to claim 1, Chacon disclose a power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) for a power generation system (i.e. 10, fig. 1), comprising: a housing (i.e. the cabinet 52, fig. 2); an attenuator card positioned within the housing (i.e. 52), the attenuator card comprising at least one printed circuit board for a high-voltage attenuator circuit (i.e. the secondary controller 100, fig. 4, see col. 8, line 66 to col. 9, line 30); a detachable end cap positioned at a first end of the housing; and, multi-phase wiring communicatively coupled to the high-voltage attenuator circuit through the detachable end cap (i.e. the circuitry of the controller 26 are connected to the components in the nacelle 16 through the cabinet 52, see fig. 2 and col. 6, lines 11-35).  Except, Chacon fail to explicitly disclose that a potting material at least partially filling the housing on one or more sides of the attenuator card.  However, Chacon disclose the claimed invention except for potting material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used potting material or some other form of adhesive for bonding components in an electronic circuitry since it was known in the art that epoxies, silicones, polyurethanes and UV curable systems are used in low, medium, high voltage applications and feature outstanding electrical insulation properties, superior adhesive strength, thermal stability and superb chemical resistance. Products provide reliable long-term performance for microelectronic, electronic and other types of electrical devices.
In re to claim 2, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1.  Except, Chacon fail to explicitly disclose that wherein the detachable end cap is constructed of a thermoplastic polymer.  However, Chacon disclose the claimed invention except for thermoplastic polymer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used thermoplastic polymer for a cap or a cover since it was known in the art that thermoplastic polymer is a plastic polymer material that becomes pliable or moldable at a certain elevated temperature and solidifies upon cooling.
In re to claim 9, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1.  Except, Chacon fail to explicitly disclose that wherein the housing comprises central corresponding grooves on side inner walls thereof, the attenuator card sitting within the central corresponding grooves.  However, Chacon disclose the claimed invention except for grooves on side inner walls thereof, the attenuator card sitting within the central corresponding grooves.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged or wired the attenuator card within the housing as required, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re to claim 10, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 9.  Except, Chacon fail to explicitly disclose that wherein the potting material is arranged on both sides of the attenuator card leaving terminals of the high-voltage attenuator circuit exposed for connections thereto.  However, Chacon disclose the claimed invention except for the potting material is arranged on both sides of the attenuator card leaving terminals of the high-voltage attenuator circuit exposed for connections thereto.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged potting material is arranged on both sides of the attenuator card as required, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re to claim 11, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1.  Except, Chacon fail to explicitly disclose that, wherein the potting material comprises an epoxy or gel.  However, Chacon disclose the claimed invention except for the type of he potting material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an epoxy or gel as a potting material in electronic circuits since it was known in the art that epoxy or gel can be utilized as potting materials in electronic circuits.
In re to claim 12, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1.  wherein the power generation system is a wind turbine power system (i.e. 10, fig. 1).  

Claim(s) 3, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al. (US 10,156,224 B2), hereinafter “Chacon” in view of Erdman et al. (US 7,071,579 B2), hereinafter “Erdman”

In re to claim 3, Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1.  Except, Chacon fail to explicitly disclose that wherein the multi-phase wiring is secured through the detachable end cap via heat shrink within the housing via a stress gradient mastic.  Whereas, Erdman teach that multi-phase wiring (i.e. see fig. 3).  Chacon and Erdman fail to explicitly disclose that multi-phase wiring is secured through the detachable end cap via heat shrink within the housing via a stress gradient mastic.  However, Chacon and Erdman disclose the claimed invention except for heat shrink within the housing via a stress gradient mastic.  It well known to one of ordinary skill in the art at the time the invention was filed to have used heat shrink for multi-phase wiring in a housing in order to provide a physical protection and protection against temperature change of the wiring. 
In re to claims 4, 6 and 8 Chacon disclose the power electronics assembly (i.e. 26, fig. 2, see col. 5, lines 6-18) of claim 1; wherein each of the resistors is positioned within the housing (i.e. the housing 52, fig. 2).  Except, Chacon fail to explicitly disclose that wherein the multi-phase wiring comprises a plurality of conductors, each of the plurality of conductors corresponding to a phase of the power generation system, and wherein the power generation system is a three-phase system; further comprising a resistor coupled with each of the plurality of conductors.  
Whereas, Erdman teach that wherein the multi-phase wiring comprises a plurality of conductors (i.e. 9, fig. 3), each of the plurality of conductors corresponding to a phase of the power generation system, and wherein the power generation system is a three-phase system (i.e. fig. 3, see col. 7, lines 39-67); further comprising a resistor (i.e. 44) coupled with each of the plurality of conductors (i.e. 27 and 31).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power electronics assembly of Chacon by incorporating a three-phase system of Erdman in order to enhance and maximize the power generation and distribution of the power generation system.

Claim(s) 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnetzka et al. (US 2018/0026563 A1), hereinafter “Schnetzka” in view of Chacon et al. (US 10,156,224 B2), hereinafter “Chacon”.  

In re to claim 13,  Schnetzka disclose an electrical power circuit (i.e. 100, fig. 2, see pr. [0027]), comprising: a generator (i.e. 200, fig. 2) having a rotor (i.e. 122, fig. 2) and a stator (i.e. 120); a transformer (i.e. 234, fig. 2) connecting the electrical power circuit to an electrical grid (i.e. through the grid bus 242, fig. 2); a power converter (i.e. 210, fig. 2) comprising a line-side converter electrically coupled to the transformer via a stator bus (i.e. 208, fig. 2) and a rotor-side converter electrically coupled to the rotor of the generator via a rotor bus (i.e. 212, fig. 2 and pr. [0031]); and, at least one power electronics assembly (i.e. the controller 202, fig. 2) coupled to the stator bus (i.e. 208) and the power converter (i.e. 210, fig. 2).  Except, Schnetzka  fail to explicitly disclose at least one power electronics assembly comprising: a housing; an attenuator card positioned within the housing, the attenuator card comprising at least one printed circuit board for a high-voltage attenuator circuit; a potting material at least partially filling the housing on one or more sides of the attenuator card; a detachable end cap positioned at a first end of the housing; and, multi-phase wiring communicatively coupled to the high-voltage attenuator circuit through the detachable end cap.  Whereas, Chacon teach that a housing (i.e. the cabinet 52, fig. 2); an attenuator card positioned within the housing (i.e. 52), the attenuator card comprising at least one printed circuit board for a high-voltage attenuator circuit (i.e. the secondary controller 100, fig. 4, see col. 8, line 66 to col. 9, line 30); a detachable end cap positioned at a first end of the housing; and, multi-phase wiring communicatively coupled to the high-voltage attenuator circuit through the detachable end cap (i.e. the circuitry of the controller 26 are connected to the components in the nacelle 16 through the cabinet 52, see fig. 2 and col. 6, lines 11-35).  Except, Chacon fail to explicitly disclose that a potting material at least partially filling the housing on one or more sides of the attenuator card.  However, Chacon disclose the claimed invention except for potting material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used potting material or some other form of adhesive for bonding components in an electronic circuitry since it was known in the art that epoxies, silicones, polyurethanes and UV curable systems are used in low, medium, high voltage applications and feature outstanding electrical insulation properties, superior adhesive strength, thermal stability and superb chemical resistance. Products provide reliable long-term performance for microelectronic, electronic and other types of electrical devices.
In re to claim 14, Schnetzka disclose the electrical power circuit (i.e. 100, fig. 2, see pr. [0027]), of claim 13, wherein the transformer15319820-US-1/GECW-927 comprises a three-winding transformer (i.e. 234, fig. 2), the three-winding transformer comprising a low-voltage winding and two medium-voltage windings (i.e. the Y transformer 234, see fig. 2), the stator bus (i.e. 208, fig. 2) being coupled to one of the two medium-voltage windings (i.e. the top Y transformers.  
In re to claim 15, Schnetzka disclose the electrical power circuit (i.e. 100, fig. 2, see pr. [0027]), of claim 14, wherein the at least one power electronics assembly (i.e. 210) comprises a first power electronics assembly (i.e. 220) and a second power electronics assembly (i.e. 222), wherein the first power electronics assembly (i.e. 220) is coupled to the stator bus (i.e. 208) on a first side of a medium voltage synchronization switch (i.e. 206) and the second power electronics assembly is coupled to the stator bus (i.e. 208) on an opposing, second side of the medium voltage synchronization switch (i.e. 214, fig. 2).  
16. The electrical power circuit of claim 14, wherein the detachable end cap is constructed of a thermoplastic polymer.  
In re to claim 16, Schnetzka disclose the electrical power circuit (i.e. 100, fig. 2, see pr. [0027]) of claim 14.  Except, Schnetzka fail to explicitly disclose that wherein the detachable end cap is constructed of a thermoplastic polymer.  However, Schnetzka disclose the claimed invention except for thermoplastic polymer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used thermoplastic polymer for a cap or a cover since it was known in the art that thermoplastic polymer is a plastic polymer material that becomes pliable or moldable at a certain elevated temperature and solidifies upon cooling.
In re to claim 18, Schnetzka disclose the electrical power circuit (i.e. 100, fig. 2, see pr. [0027]) of claim 14, further comprising a resistor coupled with each wire of the multi-phase wiring (i.e. see fig. 5).  
In re to claim 20, Schnetzka disclose the electrical power circuit (i.e. 100, fig. 2, see pr. [0027]) of claim 14, wherein the electrical power circuit is part of a wind turbine power system (i.e. 100, fig. 1).
Allowable Subject Matter
Claims 5, 7, 17, and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 5, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a stress gradient mastic at an interface between the insulation shield and the insulating layer; and, a stress control tube covering the stress gradient mastic and at least part of the second portion so as to dissipate electrical stress”.
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an 14energy buffer coupled downstream of each of the resistors on the at least one printed circuit board”.  
In re to claim 17, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a stress gradient mastic at an interface between the insulation shield and the insulating layer; and, a stress control tube covering the stress gradient mastic and at least part of the second portion so as to dissipate electrical stress”.
In re to claim 19 None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “power electronics assembly further comprises an energy buffer coupled downstream of each of the resistors on the at least one printed circuit board”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839